Upham, J.
The first exception suggested in this case is, that the direction of the court in relation to Adams, one of the defendants in this suit, was erroneous.
The direction of the court was, that Adams, not having signed the warrant for the collection of the tax, and no evidence having been offered to show that he directed the property to be taken, or sanctioned the proceedings of the officer, could not be held liable to an action of trespass, and was entitled to a verdict.
This direction was excepted to, for the reason that Adams, in his brief statement, admitted that he and the other selectmen made their warrant for the collection of the tax, and that the plaintiff’s property was taken by distress for its payment.
But Adams plead the general issue as well as filed his brief statement; and the general issue imposes upon the plaintiff the burthen of making out his whole case before the matter of the brief statement comes in issue at all. The same is the result where special pleas are pleaded with the general issue. The directions, therefore, as to Adams’ liability were right, and he is entitled to judgment for his costs.
: A farther exception taken against maintaining this suit is, that the inhabitants of a school district are empowered by statute to raise money merely for “ the purpose of erecting, repairing, or purchasing a school house,” and that the vote here was to raise one hundred dollars for the purpose of re-mo ting and repairing the school house ; which, it is contended, is an expenditure not provided for within the statute. But we think this power comes clearly within the authority *51to erect and repair school houses. The removing of the house to another place is the erection of it upon a new site, and the placing it in order there is a repair of the building. The general authority of the statute in our opinion fully covers an expenditure of this description.
The exception to the charge of the court, in reference to the change of the plaintiff’s domicil, has not been urged in argument. We are of opinion the ruling of the court in that respect was clearly right.

Judgment on the verdict for the defendants.